FILED
                           NOT FOR PUBLICATION                                 JAN 13 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30236

              Plaintiff - Appellee,              D.C. No. 4:13-cr-00020-DLC-1

  v.
                                                 MEMORANDUM*
L JOYCE TATSEY SPOONHUNTER,

              Defendant - Appellant.


                  Appeal from the United States District Court
                           for the District of Montana
               Dana L. Christensen, Chief District Judge, Presiding

                           Submitted October 7, 2014**
                               Portland, Oregon

Before: KOZINSKI, FERNANDEZ, and FISHER, Circuit Judges.

       Joyce Tatsey Spoonhunter appeals her conviction on three counts of wire

fraud. See 18 U.S.C. § 1343. We affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Spoonhunter asserts that the evidence was insufficient to support the guilty

verdict. We disagree. As relevant here, the elements of wire fraud are: “the

existence of a scheme to defraud . . . and . . . specific intent to defraud.” United

States v. Pelisamen, 641 F.3d 399, 409 (9th Cir. 2011); see also Carpenter v.

United States, 484 U.S. 19, 27, 108 S. Ct. 316, 321, 98 L. Ed. 2d 275 (1987).

Spoonhunter directly attacks sufficiency as to the first of these elements and

indirectly attacks sufficiency as to the second. See United States v. Bohonus, 628

F.2d 1167, 1172 (9th Cir. 1980). Our careful review of the record reveals that as to

each charge, “after viewing the evidence in the light most favorable to the

prosecution, [a] rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S.

Ct. 2781, 2789, 61 L. Ed. 2d 560 (1979); see also United States v. Nevils, 598 F.3d

1158, 1163–67 (9th Cir. 2010) (en banc). A rational trier of fact of fact could

conclude beyond a reasonable doubt that Spoonhunter concocted a scheme that

induced her victims to send her money with the understanding that she would

thereupon use the funds to secure them spaces at the North American Indian Days

celebration, but that she, in fact, intended to and did keep the funds. See United

States v. Sullivan, 522 F.3d 967, 974 (9th Cir. 2008) (per curiam); United States v.

Omer, 395 F.3d 1087, 1089 (9th Cir. 2005) (per curiam); United States v. Woods,


                                           2
335 F.3d 993, 998–99 (9th Cir. 2003); see also United States v. Treadwell, 593

F.3d 990, 996 (9th Cir. 2010). Spoonhunter’s reliance on the proposition that mere

nondisclosure cannot suffice for a fraud conviction is misplaced because the record

shows she affirmatively represented to all three victims that she would reserve their

spots and that, in reliance on her representations, the victims wired her funds. Cf.

United States v. Dowling, 739 F.2d 1445, 1449 (9th Cir. 1984).

      AFFIRMED.




                                          3